— Appeal from an order of the Supreme Court at Special Term (Connor, J.), entered September 2, 1983 in Schenectady County, which denied defendants’ motions for summary judgment dismissing the complaint. H This action was brought to recover for injuries received by plaintiff Clara E. Proper in an automobile accident. In her bill of particulars, she claims injuries to the cervical, lumbar and sacral areas of the spine, which prevented her from performing all of the material acts which constitute her usual and customary duties for 90 of the 180 days immediately after the occurrence. Defendants separately moved for summary judgment dismissing the complaint upon the ground that plaintiff had not sustained a serious injury as defined by subdivision 4 of section 671 of the Insurance Law. Special Term denied the motions and this appeal ensued. 11 The motions were supported by the affirmations of the two defense lawyers which contained nothing other than arguments interpreting unsworn reports of the treating doctors and the radiologist. It is significant that although plaintiff had been examined by a doctor of defendants’ choice, neither his affidavit nor his report was submitted in support of *908the motion. Defendants had the burden of tendering evidentiary proof in admissible form sufficient to warrant judgment in their favor as a matter of law (La Frenire v Capital Dist. Transp. Auth., 96 AD2d 664). We conclude that defendants failed to sustain their burden by a tender of evidentiary proof in admissible form. H Order affirmed, with costs. Main, J. P., Casey, Yesawich, Jr., and Harvey, JJ., concur.